DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Claim Objections
Claims 1 and 3-14 are objected to because of the following informalities:  
Claim 1, line 3, the term “of” at the end of the line should be deleted. 
Claim 1, lines 7, 10, 11, and 21, the terms “the treatment chamber” should be –the at least one treatment chamber--.
Claim 1, line 19, the term “the chamber” should be changed to “the at least one treatment chamber”.
Claim 1, line 24, the term “a” should be before “heating temperature control means”.
Claim 6, line 2, the term “the” at the end should be deleted. 
Claim 10, the term “the treatment chamber” should be “the at least one treatment chamber”.
Claim 11, line 3, the term “being” should be inserted before “easily heated”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6, the phrase “an enclosed space in which a to-be-treated automobile is self-propelled and accommodated” renders the claim vague and indefinite since it is unclear whether the “enclosed space” or “automobile” is self-propelled. A suggested change would be to “an enclosed space in which a to-be-treated automobile is self-propelled into and accommodated therein”.
Claim 1 recites the limitation "the range" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the horizontal direction" in line 18. There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims 3-14 fail to cure the deficiencies of claim 1 detailed hereinabove.
Claim 3 recites “a plurality of treatment chambers”, which renders the claim vague and indefinite since it fails to positively refer back to ”at least one treatment chamber” initially recited in claim 1 for which this term was intended to further modify. A suggested change is “the at least one treatment chamber further comprising a plurality of treatment chambers”.
Claim 5 recites the limitation "the operations" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It should be changed to “operations”. 
Claim 9, recites “a plurality of rectification members” renders the claim vague and indefinite since it fails to positively refer back to ”a rectification member” initially recited in claim 1 for which this term was intended to further modify. 

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant requests for the Examiner to officially acknowledge said receipt of the certified copies of the priority documents in the next Office Action Summary. The Examiner has updated item 12 to state receipt of the certified copies. 

Applicant requests the PTO-892 form to include Hause et al. (US 2010/0311318). Examiner has included the PTO-892 form that includes Hause et al. 

Applicant’s arguments, see Remarks (pp. 2-18), filed 11/30/2021, with respect to claims 1, and 3-14 under §103 have been fully considered and are persuasive in light of the amendments.  The §103 rejection of claims 1, and 3-14 has been withdrawn. Examiner notes that new claim rejections under 112(b) and new claim objections have been made in light of the amendments to the claims, as detailed hereinabove.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647